DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
 
Response to Amendment/Claim Status
Claims 1-9 and 11-21 are currently pending, with claims 1, 9, and 17 amended. No new claims were added; claim 10 was previously cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7; 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2013/0234147 A1-prior art of record, hereafter Wu) in view of Balakrishnan et al (US 9,466,690 B1-prior art of record, hereafter Balakrishnan) and Sun et al (US 2016/0126109 A1, hereafter Sun).
Re claim 1, Wu discloses in FIG. 10 (with references to FIGS. 2 and 8A) an apparatus comprising:
a transistor device (finFET as in FIG. 8A; ¶ [0004]; [0008] and [0018]-[0019]) disposed on a surface (upper plane) of a circuit substrate (10; ¶ [0010] and [0019]), the device (finFET) comprising a body (isolation regions 12 as in FIG. 2; ¶ [0010] and [0019]) comprising opposing (left/right) sidewalls defining a width dimension see inserted figure below of modified FIG. 10) with a center (middle) portion (facet tip) closer to the surface (upper plane) of the circuit substrate (10) than sidewalls (left/right vertical planes) of the bottom profile (facet).


    PNG
    media_image1.png
    688
    929
    media_image1.png
    Greyscale

The inserted figure (annotated FIG. 10 of Wu) depicts buffer material (14) having the downward-V peak facets consistent with recesses (42) of the circuit subvstrate (10), where the profile has a center portion closer to the surface of the circuit substrate than sidewalls of the profile.

A.	Wu fails to disclose the profile having a center portion closer to the surface of the circuit substrate than sidewalls of the profile (at the base); Wu fails to explicitly disclose the profile (at the base) promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls; and Wu fails to disclose wherein the bottom profile has a bottommost surface below a bottommost surface of the
dielectric layer.

However,
Balakrishnan discloses in FIG. 16B (with references to FIGS. 1B and 9B) an apparatus comprising: a channel material (III-V material of 40A; col. 8, lines 4-6) comprising indium (InAs, InGaAs, and InGaSb; col. 8, lines 4-15), the channel material comprising a profile (triangular facets; col. 10, lines 7-11) at a base (bottom) thereof, the profile having a center portion (bottom tip triangular facets) closer (nearer) to a surface (uppermost horizontal plane) of a circuit substrate (10; col. 4, lines 49-62) than sidewalls (vertical walls) of the profile (triangular facets).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the channel material (14) of Wu where the profile has a center portion closer to the surface of the circuit substrate than sidewalls of the profile, as disclosed by the triangular profile of Balakrishnan, in order to 

    PNG
    media_image2.png
    632
    603
    media_image2.png
    Greyscale

The inserted figure (annotated FIG. 8A of Wu) depicts channel material (16) modified to the have the downward-V peak facets as disclosed by Balakrishnan where the profile has a center portion closer to the surface of the circuit substrate than sidewalls of the profile.

B.	Wu and Balakrishnan do not disclose explicitly the profile (triangular facets of the channel 40A of Balakrishnan applied to the facets of layer 14 of Wu) at the base promotes indium atom diffusivity changes in the channel material in a direction away 

However, it is known in the art that V- or pyramid shaped layers (e.g. layer 14 of Wu and 40A of Balakrishnan) form with facets adjacent [111] planes (Wu; ¶ [0019]), where both upper and lower V- or pyramid shaped surfaces of the layers would form with facets adjacent [111] planes; and that layers formed on layers with V- or pyramid shaped surfaces would form with facets adjacent [111] planes at the interface of the two layers as evidenced by Mitard et al (US 2016/0027780 A1-prior art of record) which discloses in FIG. 3 an apparatus comprising: (111) facets in materials used for channels promote atomic diffusivity changes in channel material (4) in a direction away from sidewalls (of STI dielectric isolation 2; ¶ [0021] and [0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to conclude that the upper and/or lower facets of layer 14 of Wu and layer 40A of Balakrishnan promote indium atom diffusivity changes in the channel material in a direction away from the sidewalls.
And, since the structure of Wu and Balakrishnan discloses a profile facet that is substantially identical to that of the claimed invention and/or as disclosed in the instant specification, a prima face case of obviousness has been established; and the function or property of the profile at the base promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls would be expected (see MPEP§ 2112.01).

C.	Wu and Balakrishnan do not disclose wherein the bottom profile has a bottommost surface below a bottommost surface of the dielectric layer.
However,
Sun discloses in FIG. 2b (with references to FIG. 1b) an apparatus comprising: a buffer material (5; ¶ [0083]), the buffer material (5) having a bottom profile (11’ with {111} oriented facets; ¶ [0039] and [0083]) with a center portion (middle part of 11’; ¶ [0066]) closer (nearer) to the surface (upper plane) of a circuit substrate (1; ¶ [0085]) than sidewalls (left/right vertical planes) of the bottom profile (11’), wherein the bottom profile (11’) has a bottommost surface (lowest point of 11’ at depth Δ; ¶ [0066]) below (under; ¶ [0071] and [0080]) a bottommost surface (lowermost horizontal plane) of a dielectric layer (2; ¶ [0066]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the bottom profile to have a bottom-
most surface below a bottommost surface of the dielectric layer, as disclosed by Sun, in order to avoid undercutting of STI dielectric layers leading to device unreliability (Sun; ¶ [0005]; [0007] and [0039]-[0040]).

Re claims 2 and 3, Wu discloses the apparatus of claim 1, wherein the channel material (16) is a Group III to Group V compound material (InAs, InSb, InGaAs, InAsSb, InGaSb; ¶ [0013]); and wherein the channel material (16) comprises indium-gallium-arsenide (InGaAs, and combinations with Ge; ¶ [0013]).



Re claim 5, Wu discloses the apparatus of claim 4, wherein the buffer material (14) comprises germanium or a Group III to Group V compound material (InP, InGaP, AlInAs, AlAs, GaAs, GaP, the like, or a combination thereof; ¶ [0011]) that is different than the channel material (InAs, InSb, InGaAs, InAsSb, InGaSb; ¶ [0013]).

Re claims 6; and 15, Wu and Sun disclose the apparatus of claim 4; and claim 9, wherein the facet comprises an inverse {111} (upside-down V or pyramid) that promotes atom diffusivity changes in the channel material in a direction away from the sidewalls as discussed above for claim 1.

Re claim 7, Wu discloses the apparatus of claim 1, further comprising a gate stack (dielectric 20/electrode 22; ¶ [0016] and [0018]-[0019]) on the channel material (16), the gate stack (20/22) comprising a gate electrode (silicide, metal or poly; ¶ [0016]) and a gate dielectric material (any suitable dielectric; ¶ [0016]) wherein the gate 
dielectric material (20) is disposed between the channel material (16) and the gate electrode (22).


forming a transistor device body (finFET in FIGS. 1-8B; ¶ [0008] and [0018]-[0019]) on a circuit substrate (substrate 10; ¶ [0010] and [0019]), the transistor device body (finFET) comprising opposing sidewalls (isolation regions 12 as in FIG. 2; ¶ [0010] and [0019]) and comprising a buffer material (InP, InGaP, AlInAs, AlAs, GaAs, GaP, the like, or a combination thereof high energy bandgap material 14; ¶ [0011]) and a channel material (high mobility material 16; ¶ [0012]-[0013] and [0018]-[0019]) on the buffer material (14), the channel material (16) comprising indium (InAs, InSb, InGaAs, InAsSb, InGaSb, and combinations with Ge; ¶ [0013]), and the channel material comprising a profile (inverted-V facets; ¶ [0011]) at a base (bottom) thereof, the profile (facets) having a center portion (peak), and the buffer material (14) comprises a facet (unspecified planes; ¶ [0011]), wherein the center portion (peak) of the profile (facets) is within a trench (recesses 13; ¶ [0010]) in a dielectric layer (silicon oxide isolation 12; ¶ [0009]), the dielectric layer (12) directly on (physically touching) the circuit substrate (10), and the buffer material (14) having a bottom profile (facet; ¶ [0011] and [0019]), see inserted figure above) with a center portion (lower tip) closer to the surface (upper plane) of the circuit substrate (10) than sidewalls (left/right vertical planes) of the bottom profile (facet); and 
forming a gate stack (dielectric 20/electrode 22 in FIGS. 7A/B; [0016]) on the channel material (16).

A.	Wu does not disclose the profile having a center portion closer to the surface of the circuit substrate than sidewalls of the profile; Wu does not explicitly disclose the facet (of the buffer material 14 at the interface with layer 16) promotes 
indium atom diffusivity changes in the channel material in a direction away from the sidewalls; and Wu does not disclose wherein the bottom profile has a bottommost surface below a bottommost surface of the dielectric layer.

However,
Balakrishnan discloses in FIG. 16B (with references to FIGS. 1B and 9B) an apparatus comprising: a channel material (III-V material of 40A; col. 8, lines 4-6) comprising indium (InAs, InGaAs, and InGaSb; col. 8, lines 4-15), the channel material comprising a profile (triangular facets; col. 10, lines 7-11) at a base (bottom) thereof, the profile having a center portion (bottom tip triangular facets) closer (nearer) to a surface (uppermost horizontal plane) of a circuit substrate (10; col. 4, lines 49-62) than sidewalls (vertical walls) of the profile (triangular facets). See inserted figure above.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to form the channel material (14) of Wu where the profile has a center portion closer to the surface of the circuit substrate than sidewalls of the profile, as disclosed by the triangular profile of Balakrishnan, in order to minimize height variations of active fin channel materials from device-to-device across a device wafer (Balakrishnan; col. 1, lines 4-31).     

B.	Wu and Balakrishnan do not disclose explicitly the facet (the triangular facets of the buffer material 14 at the interface of triangular facets of layer 16) promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls (of 12).

However, it is known in the art that V- or pyramid shaped layers (e.g. layer 14 of Wu and 40A of Balakrishnan) form with facets adjacent [111] planes (Wu; ¶ [0019]), where both upper and lower V- or pyramid shaped surfaces of the layers would form with facets adjacent [111] planes; and that layers formed on layers with V- or pyramid shaped surfaces would form with facets adjacent [111] planes at the interface of the two layers as evidenced by Mitard et al (US 2016/0027780 A1-prior art of record) which discloses in FIG. 3 an apparatus comprising: (111) facets in materials used for channels promote atomic diffusivity changes in channel material (4) in a direction away from sidewalls (of STI dielectric isolation 2; ¶ [0021] and [0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to conclude that the upper and/or lower facets of layer 14 of Wu and layer 40A of Balakrishnan promote indium atom diffusivity changes in the channel material in a direction away from the sidewalls.
And, since the structure of Wu and Balakrishnan and Mitard discloses a profile facet that is substantially identical to that of the claimed invention and/or as disclosed in the instant specification, a prima face case of obviousness has been established; and the function or property of the profile at the base promotes indium atom diffusivity 

C.	Wu and Balakrishnan do not disclose wherein the bottom profile has a bottommost surface below a bottommost surface of the dielectric layer.
However,
Sun discloses in FIG. 2b (with references to FIG. 1b) an apparatus comprising: a buffer material (5; ¶ [0083]), the buffer material (5) having a bottom profile (11’ with {111} oriented facets; ¶ [0039] and [0083]) with a center portion (middle part of 11’; ¶ [0066]) closer (nearer) to the surface (upper plane) of a circuit substrate (1; ¶ [0085]) than sidewalls (left/right vertical planes) of the bottom profile (11’), wherein the bottom profile (11’) has a bottommost surface (lowest point of 11’ at depth Δ; ¶ [0066]) below (under; ¶ [0071] and [0080]) a bottommost surface (lowermost horizontal plane) of a dielectric layer (2; ¶ [0066]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the bottom profile to have a bottom-most surface below a bottommost surface of the dielectric layer, as disclosed by Sun, in order to avoid undercutting of STI dielectric layers leading to device unreliability (Sun; ¶ [0005]; [0007] and [0039]-[0040]).

Re claim 12, Wu disclose the method of claim 10, wherein prior to forming the gate stack (20/22), the method comprises recessing (FIG. 6; [0015]) the dielectric layer (12) to expose opposing sidewalls of the channel material (16).
.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu and Balakrishnan) and Sun as applied to claim 7 above, and further in view of DEWEY et al (US 2014/0084387 A1-prior art of record, hereafter Dewey).
Re claim 8, Wu discloses the apparatus of claim 7, but fails to disclose wherein the gate stack (20/22) surrounds a channel material (16) in a Gate All Around (GAA) architecture.
However, Dewey discloses in FIG. 1A an apparatus comprising: a gate stack structure, wherein the gate stack (electrode 120/dielectric 130; ¶ [0022]) surrounds the channel material (III-V material 107; ¶ [0021]) in a Gate All Around (GAA) architecture (¶ [0018]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Wu such that the gate stack surrounds the channel material (16) in a Gate All Around (GAA) architecture as disclosed by Dewey to form thinner devices with prevents undesirable oxidation of device regions (Dewey; ¶ [0018] and [0022]).

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2013/0234147 A1-prior art of record, hereafter Wu) in view of DEWEY et al (US 2014/0084387 A1-prior art of record, hereafter Dewey) and Balakrishnan et al (US 9,466,690 B1-prior art of record, hereafter Balakrishnan) and Sun et al (US 2016/0126109 A1, hereafter Sun).
Re claim 17, Wu discloses in FIG. 10 (with references to FIGS. 2 and 8A) a system apparatus comprising:
in which a non-planar transistor device circuitry (finFET as in FIG. 8A; ¶ [0004]; [0008] and [0018]-[0019]) comprises a body (isolation regions 12 as in FIG. 2; ¶ [0010] and [0019]) comprising opposing (left/right) sidewalls defining a width dimension (unspecified separation width) and a channel material (high mobility material 16 as in FIG. 8A; ¶ [0012]-[0013] and [0018]-[0019]) comprising indium (InAs, InSb, InGaAs, InAsSb, InGaSb, and combinations with Ge; ¶ [0013]), the channel material comprising a profile (inverted-V facets; ¶ [0011]) at a base (bottom) thereof, the profile (facets) having a center portion (peak), wherein the center portion (peak) of the profile (facets) is within a trench (recesses 13; ¶ [0010]) in a dielectric layer (silicon oxide isolation 12; ¶ [0009]), the dielectric layer (12) directly on (physically touching) the circuit substrate (10), and wherein the channel material (16) is directly on a buffer material (14; ¶ [0011] and [0019]), the buffer material (14) having a bottom profile (faceted; ¶ [0011] and [0019]; see inserted figure of modified FIG. 10 above) with a center (middle) portion (facet tip) closer to the surface (upper plane) of the circuit substrate (10) than sidewalls (left/right vertical planes) of the bottom profile (facet).

A.	Wu fails to disclose a computer comprising a processor coupled to a printed circuit board, the processor comprising transistor device circuitry; the profile having a center portion closer to the surface of the circuit substrate than sidewalls of the profile (at the base); Wu fails to explicitly disclose the profile (at the base) promotes 
indium atom diffusivity changes in the channel material in a direction away from the
sidewalls; and Wu fails disclose wherein the bottom profile has a bottommost surface below a bottommost surface of the
dielectric layer.

	
	However,

Dewey discloses in FIG. 6 a system comprising: a computer (1000; ¶ [0012] and [0051]) comprising a processor (1004: ¶ [00511]) coupled to a printed circuit board (1002; ¶ [0051]), the processor (1004) comprising transistor device circuitry (for non-planar III-V FETs; ¶ [0051]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Wu to create a system by adding and combining the computer comprising a processor coupled to a printed circuit board, the processor comprising transistor device circuitry of Dewey to form various types of state of the art mobile computing and communication devices (Dewey; ¶ [0049]-[0053]).

B.	Wu does not disclose the profile having a center portion closer to the surface of the circuit substrate than sidewalls of the profile; Wu does not explicitly disclose the facet (of the buffer material 14 at the interface with layer 16) promotes 

However,
Balakrishnan discloses in FIG. 16B (with references to FIGS. 1B and 9B) an apparatus comprising: a channel material (III-V material of 40A; col. 8, lines 4-6) comprising indium (InAs, InGaAs, and InGaSb; col. 8, lines 4-15), the channel material comprising a profile (triangular facets; col. 10, lines 7-11) at a base (bottom) thereof, the profile having a center portion (bottom tip triangular facets) closer (nearer) to a surface (uppermost horizontal plane) of a circuit substrate (10; col. 4, lines 49-62) than sidewalls (vertical walls) of the profile (triangular facets). See inserted figure above.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to form the channel material (14) of Wu where the profile has a center portion closer to the surface of the circuit substrate than sidewalls of the profile, as disclosed by the triangular profile of Balakrishnan, in order to minimize height variations of active fin channel materials from device-to-device across a device wafer (Balakrishnan; col. 1, lines 4-31).     

C.	Wu and Dewy and Balakrishnan do not disclose explicitly the facet (the triangular facets of the buffer material 14 at the interface of triangular facets of layer 16) promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls (of 12).

both upper and lower V- or pyramid shaped surfaces of the layers would form with facets adjacent [111] planes; and that layers formed on layers with V- or pyramid shaped surfaces would form with facets adjacent [111] planes at the interface of the two layers as evidenced by Mitard et al (US 2016/0027780 A1-prior art of record) which discloses in FIG. 3 an apparatus comprising: (111) facets in materials used for channels promote atomic diffusivity changes in channel material (4) in a direction away from sidewalls (of STI dielectric isolation 2; ¶ [0021] and [0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing to conclude that the upper and/or lower facets of layer 14 of Wu and layer 40A of Balakrishnan promote indium atom diffusivity changes in the channel material in a direction away from the sidewalls.
And, since the structure of Wu and Balakrishnan and Mitard discloses a profile facet that is substantially identical to that of the claimed invention and/or as disclosed in the instant specification, a prima face case of obviousness has been established; and the function or property of the profile at the base promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls would be expected (see MPEP§ 2112.01).

D.	Wu and Dewy and Balakrishnan do not disclose wherein the bottom profile has a bottommost surface below a bottommost surface of the dielectric layer.
However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the bottom profile to have a bottom-
most surface below a bottommost surface of the dielectric layer, as disclosed by Sun, in order to avoid undercutting of STI dielectric layers leading to device unreliability (Sun; ¶ [0005]; [0007] and [0039]-[0040]).

Re claim 20, Wu discloses the system of claim 17, wherein the buffer material (14) comprises a facet (facets; ¶ [0011] and [0019]) at an interface (boundary) with the channel material (16) that (the facet) promotes indium atom diffusivity changes in the channel material in a direction away from the sidewalls (of 12) as discussed above for claim 17.

Re claim 21, Wu and Sun discloses the system of claim 20, wherein the facet comprises an inverse {111} facet (upside-down V or pyramid) that promotes atom .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu and Balakrishnan and Sun as applied to claim 10 above, and further in view of Waldron et al (US 2015/0279947 A1-prior art of record, hereafter Waldron).
Re claim 11, Wu discloses the method of claim 10.
But, fail to disclose wherein prior to forming the channel material, etching the buffer material to form the facet.
However,
Waldron discloses in FIGS. 1-10 a method comprising: prior to forming a channel material, etching (thermally; ¶ [0069]) buffer material (2nd semiconductor material 104; [0058]-0059]) to form a facet (¶ [0069]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Wu (and Sun) to include etching the buffer material to form the facet prior to forming the channel material as disclosed by Waldron as an alternative to the formation of the facets during growth of the buffer material as disclosed by Wu.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu and Balakrishnan and Sun as applied to claim 9 above in view of Wu et al (US 2013/0001591 A1-prior art of record, hereafter Wu 591).
Re claim 16, Wu discloses the method of claim 9.

However,
Wu 591 discloses in FIGS. 1-14 a method comprising: prior to forming a gate stack (dielectric 1400/metal layer 1402; ¶ [0014]) the method comprises removing a buffer material (500 in FIG. 9; ¶ [0013]) and forming the gate stack (1400/1402) comprises forming the gate stack around a channel material (1000/1300; ¶ [0013]-[0014]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of Wu (and Sun) to include the prior to forming the gate stack the method comprises removing the buffer material and forming the gate stack comprises forming the gate stack around the channel material of Wu 591 as an alternative to the formation of the facets during growth of the buffer material as disclosed by Wu.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the record, the examiner’s rejections of each of claims 1, 9 and 17 are based on the FIG. 10 of Wu as the base embodiment, where FIG. 10 discloses the circuit 
Lastly, a modified version of FIG. 8A of Wu was inserted into the rejection to depict channel material (16) formed with the lower faceted profile as disclosed by Balakrishnan, such that when taken all together both the channel and buffer materials have center portions (lower tips) that are closer to the surface (upper plane) of the circuit substrate (10) than sidewalls (left/right vertical planes) of the bottom profile (facets).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892